DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 11-20 directed to methods of treating pain caused by diabetic peripheral neuropathy in the reply filed on 26 May 2022 is acknowledged.

Status of the Claims
Claims 1-20 are pending.
Claims 1-10 are withdrawn from consideration as directed to a non-elected invention.
Claims 11-20 are presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation-in-part of earlier application 15/986,533 filed 22 May 2018, which claims the benefit of Provisional US application 62/510,240 filed 23 May 2017.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a recitation of actually requiring the medicaments be administered to the subject in need of such treatment.  While the claim does recite providing instructions for use of the compositions recited by the claims, and also recites what is to be observed following an administration of the medicament set using a microneedle injection device, the claim does not actually require that the medications selected from the obtained medication set are to be given to a subject having pain caused by diabetic peripheral neuropathy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 15-18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman (U.S. PGPub. 2008/0019969), Criscione (U.S. PGPub 2016/0136179), and Prow (U.S. PGPub 2015/0150788).
Applicants claims are directed to methods of treating pain caused by diabetic peripheral neuropathy by obtaining a medication “set” containing medications formulated for local injection combining PLGA microparticles of between 1-50 microns in size loaded with each of three distinct medications: a sodium channel blocker and local anesthetic, a sodium channel blocker and anti-convulsant, and an anti-inflammatory agent, and then selecting and locally injecting one or all of the medication microparticles.  Dependent Claim 12 indicates that fourth and fifth medicament compositions are to be added to the “set” for selection by the skilled artisan, with the fourth and fifth medications are an α-2 adrenergic receptor agonist and NMDA receptor agonist, respectively.  Claims 13 and 14 specify that the sodium channel blocker and local anesthetic is to be lidocaine, the sodium channel blocker and anti-convulsant is to be carbamazepine, the anti-inflammatory agent is to be celecoxib, the a-2 receptor adrenergic receptor agonist is clonidine, and the NMDA receptor antagonist is ketamine.  Claim 15 indicates that the PLGA microparticles of Claim 10 are designed to provide sustained release of the drugs for a period of 2-8 weeks.  Claim 16 parallels the requirements of Claim 10, except as indicated above omitting the actual administration of the agents so selected, but incorporating a step of providing instructions for the use of the compositions provided in the set: applicants are aware that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  Claim 17 requires the “set” include an a-2 adrenergic receptor agonist and tricyclic antidepressant, with Claim 18 specifying that the sodium channel blocker and local anesthetic is to be lidocaine, the sodium channel blocker and anti-convulsant is to be carbamazepine, the anti-inflammatory agent is to be celecoxib, the α-2 receptor adrenergic receptor agonist is clonidine, and the tricyclic antidepressant is amitriptyline.  Claim 19 specifies a concentration range of the encapsulated drugs of Claim 17, and Claim 20 indicates that the PLGA microparticles are designed to provide sustained release of the drugs for a period of 2-8 weeks.  
Gorman describes systems by which patients experiencing neuropathic pain are identified and then their peripheral neuropathy treated.  [0003; 0006; 0008; 0011; 0021-44; 0108-09].  Treatment is effected by the injection of a targeted anti-inflammatory therapy, [0046], preferably in combination with any or all of anti-inflammatory agents including the COX-2 inhibitor celecoxib, α-adrenergic receptor agonists or antagonists, NMDA antagonists, antidepressants, calcium channel blockers, anticonvulsants, and any other therapeutics known to relieve pain.  [0271; 0277].  Gorman indicates that controlled release formulations, including microspheres or microcapsules, optionally of biopolymers such as PLGA, formulated to deliver the active agents over a period of, for example, 1 day to 2 months, represent embodiments of the systems described.  [0285; 0321].  Transdermal delivery, employing for example a skin patch, is also described.  [0305-07].
Despite the breadth of Gorman’s teachings, specifically pain cause by diabetic neuropathy is not described, nor are particular sizes or configurations of the PLGA microparticles are not described by Gorman, nor is the use of a sodium channel blocker or the specific anti-inflammatory agents, α-adrenergic receptor agonists or antagonists, NMDA antagonists, calcium channel blockers, tricyclic antidepressants, or anticonvulsants particularly described, nor the use of an injection device as a transdermal microparticle delivery system described.
Criscione describes systems employed in methods of treating pain whereby an anticonvulsant agent is incorporated in a biodegradable carrier.  (Abs.).  Criscione indicates that “incorporated within” encompasses encapsulation within as well as dispersion throughout, a carrier, [0023], which Criscione indicates PLGA of the instant claims and of the teachings of Gorman is an exemplary embodiment.  [0024; 0030]  Exemplary anticonvulsants include the carbamazepine applicants claim as an exemplary sodium channel blockers, as well as mixtures thereof.  [0031-32].  Biodegradable particles for injection, such as by transdermal delivery, [0050], fall within the range of not more than 25 microns, [0035], which may be combined with any additional agents useful to increase the ability to treat pain in subjects to which they are administered.  [0044].  Diabetic neuropathic pain is specifically recited as a type of pain treatable by such methods.  [0052].  Criscione indicates that active agent concentrations of up to 25% of the biodegradable carrier compositions are contemplated.  (Claim 11).
Prow describes means of delivering microparticles through the skin, either by hand or employing an applicator.  [0009-15].  Biocompatible polymers are described as useful in formulating such microparticles for penetrating the skin.  [0026].  Prow describes microneedle arrays as applicators, [0007], and in a particular instance describes a manner of employing a microneedle array to locally inject drug-containing microparticles.  [0107].
The art then establishes that systems using microneedle arrays for the transdermal delivery of drug-containing microparticles, of encapsulating pain-treating agents in concentrations of up to 25% of the composition within biodegradable PLGA microspheres of about 25 microns for transdermal injection to treat pain, and established that each, as well as combinations of, NMDA receptor antagonists, calcium channel blockers, α-2 adrenergic receptor agonists, and anti-inflammatory agents were taught as usefully incorporated into biodegradable PLGA microparticles, either by coating or dispersion throughout the polymer carrier, for transdermal injection to treat neuropathic pain including pain caused by diabetic neuropathy over the course of two months were all known to the skilled artisan at the time of the instant application as useful methods of treating pain and delivering active agents through the skin.  While particular concentrations of the various painkilling agents in the microparticles are not described, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of the various PLGA microparticles of about 25 microns in size designed to degrade over a period of two months containing up to 25% of any or all of anesthetics, sodium channel blockers, NMDA receptor antagonists, calcium channel blockers, α -2 adrenergic receptor agonists, antidepressants, or COX-2 inhibitors from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Criscione, and Prow as applied to Claims 11, 12, 15-18, 19, and 20, above, and further in view of Boman (WO2008/021388).
Gorman, Criscione, and Prow, discussed in greater detail above, suggest methods of treating pain associated with diabetic neuropathy by the administration of 25 micron PLGA microspheres encapsulating up to 25% of an active agent selected from any or all of anesthetics, sodium channel blockers, NMDA receptor antagonists, anticonvulsants including carbamazepine, calcium channel blockers, α-2 adrenergic receptor agonists, antidepressants, or COX-2 inhibitors including celecoxib.
However, Boman also relates to methods of treating pain, more specifically neuropathic pain, more specifically peripheral neuropathic pain, and more specifically pain caused by diabetic neuropathy.  [0064; 0184; 0186; 0275-76].  Boman indicates that these various types of pain may suitably be addressed by the administration of any, all, or any combination of active agents including antidepressants, calcium channel blockers, α-adrenergic receptor agonists, ketamine, anesthetics, NSAIDS, anticonvulsants, or NMDA receptor antagonists, specifically indicating that the instantly claimed amitriptyline, clonidine, lidocaine, celecoxib, carbamazepine, and ketamine are identified as representative antidepressants, α-adrenergic receptor agonists and calcium channel blockers, anesthetics, COX-2 inhibitors, anticonvulsants, and NMDA receptor antagonists, respectively.  [00183].
Based upon the teachings of Boman, it would have been prima facie obvious for a person having ordinary skill in the art at the time of the instant application to have selected any or all of amitriptyline, clonidine, lidocaine, celecoxib, carbamazepine, and ketamine are identified as representative antidepressants, α-adrenergic receptor agonists and calcium channel blockers, anesthetics, COX-2 inhibitors, anticonvulsants, and NMDA receptor antagonists, respectively, as active agents in compositions suggested as useful for the treatment of pain associated with diabetic neuropathy by the combined teachings of Gorman, Criscione, and Prow.  This is because each of Boman and Gorman indicate that any or all of antidepressants, α-adrenergic receptor agonists and calcium channel blockers, anesthetics, COX-2 inhibitors, anticonvulsants, and NMDA receptor antagonists are useful actives for treating pain caused by diabetic neuropathy.  Their use, alone or in combination, when encapsulated by PLGA microspheres having a diameter of around 35 microns, as injectable pain treating compositions per the instant claims therefore appears little more than an arrangement of art-known elements each according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613